Citation Nr: 9924145	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability evaluation for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to October 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in August 1997.  A statement of the case was mailed 
to the veteran in September 1997.  The veteran's substantive 
appeal was received in September 1997.  


FINDINGS OF FACT

1.  Service connection is in effect for a low back 
disability, rated as 60 percent disabling.

2.  The veteran has a 10th grade education and employment 
experience as a tractor-trailer driver.  He was last employed 
in 1991.

3.  The veteran's service-connected low back disability 
precludes him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim as to 
the issue of entitlement to a total disability evaluation for 
compensation based on individual unemployability is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that the veteran has 
presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).

The record reflects that the veteran, who was born in 1957, 
has an 11th grade education, and has been unemployed since 
1991.  Prior to that time, the veteran worked as a laborer 
and a mechanic.  In a July 1978 rating decision, the veteran 
was originally service-connected for intervertebral disc 
syndrome of the lumbar spine, evaluated at 60 percent 
disabling.  In August 1991, the veteran submitted a claim for 
increased compensation based on unemployability.  The veteran 
contended that his service-connected disability prevents him 
from securing or following substantially gainful employment.  
In support of his claim, the veteran submitted documentation 
dated May 30, 1991, from a private orthopedic physician who 
recommended that the veteran discontinue work as a tractor-
trailer driver due to a history of previous back surgery and 
current problems.  In addition, the veteran was seen and 
counseled by a VA counseling psychologist in July 1991.  The 
psychologist indicated that the veteran's service-connected 
back disability did impose very substantial employment 
limitation, and that employment situations involving 
significant bending, stooping, lifting, climbing, turning, 
working around hazardous equipment and exposure to adverse 
weather could cause aggravation of his back disability.  The 
veteran was afforded a VA examination in January 1992.  At 
that time, the examiner noted that the veteran had continued 
back pain, especially with activity and radiation of pain 
into left buttock.

In an April 1992 rating decision, the RO denied entitlement 
to increased compensation based on individual 
unemployability.  The RO determined that although the veteran 
was unable to secure employment as a truck driver, or 
employment involving other types of physical labor, there was 
no indication that the veteran could not engage in some 
sedentary form of employment, such as light manufacturing, 
hand work such as sorting, or clerical work.

A notice of disagreement with regard to the April 1992 rating 
decision was received in June 1992.  A statement of the case 
in this regard was mailed to the veteran in August 1992.  The 
veteran, however, did not thereafter submit a substantive 
appeal, failing to perfect his appeal.

Thereafter, in December 1996, the veteran again submitted a 
claim for increased compensation based on individual 
unemployability.  The veteran was afforded a VA examination 
in February 1997.  At that time, the veteran continued to 
complain of constant low back lumbar pain with persistent 
numbness in the distribution of the left sciatic, 
posterolateral leg.  The veteran described the pain as a 
"burning pain" to the outer part of the sole of the foot.  
The examiner indicated that the veteran's range of motion oat 
the lumbar spine was notable for some limitation in forward 
flexion of 0 to 90 degrees with provocation of the left leg 
symptoms, also this was provoked with left lateral flexion of 
which his range was limited from 0 to 15 degrees.  Other 
parameters were within normal limits with extension 0 to 35 
degrees, right lateral flexion slightly limited with a 
complaint of pulling at the left paraspinals with 0 to 35 
degrees range, and rotation of 0 to 50 degrees bilaterally.  
The examiner noted that sitting down was positive for 
provoking low back pain with some left lower extremity 
paresthesia radiation pattern to the knee level.  In 
addition, straight leg raise in the supine position only 
provoked low back pain without any coexistent sciatica 
distribution replication.  Finally, a radiogram of the lumbar 
spine showed some mild disc space narrowing at the L5-S1 
level.

Other recent medical evidence of record consists of 
outpatient treatment reports from the Syracuse VA Medical 
Center from 1996 and early 1997.  These reports document the 
veteran's treatment received for low back pain.

In a July 1997 rating decision, the RO again denied 
entitlement to an increased compensation based on individual 
unemployability.  The RO stated that the veteran had not been 
found unable to secure or follow a substantially gainful 
occupation as a result of his service-connected low back 
disability.  Thereafter, the veteran submitted a timely 
notice of disagreement and perfected his appeal.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(1998).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (1998).

The veteran is service connected for a low back disability, 
rated as 60 percent disabling.  The Board notes that the 
schedular criteria of 38 C.F.R. § 4.16(a) (1998) have been 
met.  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). 
Moore v. Derwinski, 1 Vet.App. 356 (1991).  For the veteran 
to prevail in his claim for a total compensation rating based 
on individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
which place him in a different position than other veterans 
having a combined 60 percent compensation rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he or she can find employment.  
Van Hoose v. Brown, 4 Vet.App. 361 (1993).

The veteran's employment education and employment experience 
is limited.  Specifically, the veteran did not graduate from 
high school and has employment experience as a truck driver 
and as a laborer.  It is clear that the veteran's low back 
disability precludes him from employment involving physical 
labor.  In addition, the veteran contends that he experiences 
pain when sitting for prolonged periods of time.  This 
contention is substantiated by the current medical evidence.  
The Board finds that the veteran's contentions regarding his 
inability to work due to his low back disability are 
credible.  It is apparent that his current activities are 
strictly limited due to his restricted mobility and inability 
to even sit comfortably for extended periods of time.  As 
such, the Board concludes that gainful employment is not 
realistically within the veteran's capability.  Accordingly, 
a total compensation rating based on individual 
unemployability is warranted.


ORDER

Entitlement to a total disability evaluation for compensation 
based on individual unemployability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

